DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on August 2, 2021 for application 16/365,371.  Claims 7 and 9-13 were amended, and claims 21-24 were added as new claims.  Claims 7-13 and 21-24 remain pending in the application.
Response to Arguments
	The Applicant’s arguments filed on August 2, 2021 have been fully considered, and the Examiner responds as provided below.
	Regarding the Applicant’s response at pages 6-7 of the Remarks that concerns the § 103 rejection of claims 7-8, 10, and 12-13, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Applicant’s arguments are now moot with respect to the aforementioned claims because the arguments do not apply to one of the references currently used in the rejection of the aforementioned claims as detailed below. 
Regarding the Applicant’s response at page 7 of the Remarks that concerns the § 103 rejection of claims 9 and 11, the argument for patentability rests upon the patentability of independent claim 7.  Because claim 7 is not allowable over the prior art, the argument for patentability is rendered moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)
A.	Claims 7-8, 10, 12-13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vandervort (US 2015/0040237, “Vandervort”) in view of Kurian et al. (US 2017/0147828, “Kurian”), and further in view of John et al. (US 2017/0048275, “John”).
Regarding Claim 7
Vandervort discloses
A computer-implemented method (abstract, Fig. 1) for dynamically redacting confidential information…1 (¶ [0022], “It will also be appreciated that the process of redacting portions of the original document 114 using text substitution data 124 can dynamically] in a fully interactive fashion, in real-time or substantially real-time as the user enters the original document 114 for privacy protection purposes;” and ¶ [0019], “That data [as information] can likewise include any other type of data which can be of a sensitive, private, hidden, or confidential nature, including, for example, financial information, tax information, and/or other types or classes of data.”), 
the method comprising: 
2 …; 
identifying tokens within the communication (Fig. 3, ¶ [0027], “In 312, the privacy engine 120 can scan or test the input stream of the original document 114 against the privacy database 122, to determine whether the original document 114 matches the word, phrase, sentence, bi-gram, n-gram, format, type, metadata, content and/or other signature of potentially sensitive data known to the privacy database 122,” i.e., the Applicant at ¶ [0085] of the PG-PUB US 2020/0314068 states that a token can comprise “text,” and “word, phrase, [or] sentence” of Vandervort serves as a token that is identif[ied] at step 312 as part of the redaction process); 
comparing the identified tokens to classified tokens in a classified token database (Fig. 3, ¶ [0027], “In 312, the privacy engine 120 can scan or test [and therefore compar[e]] the input stream [that yields identified tokens] of the original document 114 against the privacy database 122, to determine whether the original document 114 matches the word, phrase, sentence, bi-gram, n-gram, format, type, metadata, content and/or other signature of potentially sensitive data known to the privacy database 122 [that acts as a classified token database],” i.e., the different types of data comprising the “input stream” suggests different classes to form a classified token database; see also Kurian ¶ [0023] where the different types of “electronic data” includes “text document[s],” “image file[s],” and “picture file[s],” which further leads to different classes of data and classified tokens that are subject to analysis via the classified token database) and 
determining whether any of the identified tokens match classified tokens in the classified token database (Fig. 3, ¶ [0028], “In 314, if any one or more fields or other data objects in the original document 114 [is determin[ed] to] match[] an entry or entries in the privacy database 122…”); 
3 …;
4 … and
in response to finding at least one identified token that matches a classified token in the classified token database (Fig. 3, ¶¶ [0027]-[0028]), 
selecting a portion of the communication corresponding to the at least one identified token to redact (¶ [0020], “When a match to a piece [or a portion] of potentially sensitive data [within the communication] is determined by the privacy engine 120, the privacy engine 120 can respond by accessing, retrieving, and/or otherwise invoking the set of privacy controls 112. The privacy controls 112 can provide the user with prompts or options to identify various types of sensitive data [as an identified token], and apply protection to that data.”); and 
outputting an indication of the selected portion of the communication (of Kurian) to enable redaction of the selected portion (generally ¶¶ [0020]-[0024]; ¶ [0020], “For instance, the privacy controls 112 can provide the user with an option [within an indication] to generating text substitution data 124 to substitute, redact, mask, and/or .
Vandervort doesn’t disclose
1 … from communications,
	2 receiving an audio communication;
	3 determining whether to perform a redaction on the audio communication based at least in part on the comparison;
	4 in response to determining that the redaction on the audio communication is to be performed and
Kurian, however, discloses
1 … from communications (¶ [0029], “In doing so, the business organization may ensure proper handling of sensitive information in documents in communications between employees and third parties or even between employees within the business organization,” i.e., the document as disclosed by Vandervort is being sent as a “communication”),
2 receiving an …a communication (“Unlike other current computing systems designed to manage the flow of information, the reversible data redaction and/or tokenization computing system 110 may allow a business organization to proactively manage the amount of non-public information accidentally communicated by the business organization by monitoring any or all communications and applying one or more filters to catch [and thus receive[d]] and or modify the non-public information before the communication has been sent rather than monitoring data only upon the identification of a data leakage event,” i.e., the communication “caught” by the “filter” is receiv[ed] );
John, however, discloses
	a …audio… (Fig. 2, ¶ [0046], “Media streams 206B, 206C, and 206D each have redactions for certain conference portions for which they are not authorized. The redactions may be silence, music, or other placeholder for audio content.”)
	3 determining whether to perform a redaction on the audio communication based at least in part on the comparison (Fig. 7, ¶¶ [0043], [0046], [0062], “Accordingly, a user who is authorized for content tagged with ‘staffing’ may not be authorized to receive content tagged with ‘payroll’ and, accordingly, be omitted [via a redaction on the audio communication] from receiving content tagged as ‘salary’ due to the security policy associated [and implemented by a comparison] with the parent tag, ‘payroll.’”);
	4 in response to determining that the redaction on the audio communication is to be performed (Fig. 7, ¶¶ [0043], [0046], [0062], i.e., the tag is identified and a redact[ion] is performed to prevent the unauthorized presentation of information) and

	Regarding the combination of Vandervort-Kurian and John, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the redaction system of Vandervort-Kurian to have included the audio feature of John. One of ordinary skill in the art would have been motivated to incorporate the audio feature of John because teaches that the “[t]agging of media files is useful and often provides searchable content or labels indexing content within a recorded audio/video conference media file,” see John ¶ [0004], and John teaches a system that provides “multiple levels of security through tagging” and “[s]ecurity levels and related actions can be controlled by an administrator to improve security for sensitive information shared on the audio/video conference.”  See John ¶ [0005]. 
Regarding Claim 8
Vandervort in view of Kurian, and further in view of John (“Vandervort-Kurian-John”) discloses the computer-implemented method of claim 7, and Vandervort further discloses 
comprising sending the indication of the selected portion (¶¶ [0020]-[0024]) to a remote user device (Fig. 1, ¶¶ [0012], [0020],  i.e., the “client 102” or “browser 106” are “remote” from the “privacy engine 120” and “privacy database 122”)  to enable the user device to redact the selected portion (¶ [0020], “For instance, the privacy controls 112 can provide the user with an option to generating text substitution data 124 to substitute, redact, mask, and/or otherwise protect the detected data field.”).
Regarding Claim 10
Vandervort-Kurian-John discloses the computer-implemented method of claim 7, and Vandervort further discloses 
wherein at least some information in the classified token database is indicative of a non-privileged recipient,…1 (¶¶ [0012]-[0013], “In some cases, the rules repository database 142 [and within the classified token database] may include computer executable instructions for implementing one or more business rules for enforcing permissions for individuals within the same business unit with regards to certain non-public information. Such non-public information may include, but not be limited to, personal identification information,” and “For example, a document shared between individuals within the same business unit may have different permissions to view the non-public information than an individual [as a non-privileged recipient] in a different business unit of the same business organization, which in turn, may be different than the permissions granted to an individual external to the business organization.”).
John further discloses
1 …, wherein the at least some information is selected from the group consisting of (noting only one limitation need be met): a name of a non- privileged recipient, a title of a non-privileged recipient (Fig. 2, ¶¶ [0045]-[0046], “Media streams 206B, 206C, and 206D each have redactions for certain conference portions for which they are not authorized,” i.e., based upon the title[s] of “Developer” and “Marketing,” individuals 204B and 204C have information/audio redacted as indicated by the “[PLACEHOLDER]” as illustrated in Fig. 2), and a server which hosts a communication medium which is not secure.
	Regarding the combination of Vandervort-Kurian and John, the rationale to combine is the same as provided for claim 7 due to the overlapping subject matter between claims 7 and 10.
Regarding Claim 12
Vandervort-Kurian-John discloses the computer-implemented method of claim 7, and Vandervort further discloses
wherein at least some of the classified tokens in the classified token database are indicative of information which is not publicly available, …1 (¶ [0019], “During the interactive scanning of the original document 114, the privacy engine 120 can access a privacy database 122 to match or correlate the data being entered to information in a privacy database 122, which may include predetermined data types, objects, formats, fields, and/or other structures that correspond to potentially sensitive data [that is not publicly available”).
John further discloses
1 ,… wherein the information which is not publicly available is selected from the group consisting of (noting only one limitation need be met): a product name (Fig. 2, ¶¶ [0044]-[0046], i.e., “Product Alpha” is not publicly available redacted in the case of the Marketing individual “204D”), a product release data, design documentation, and intellectual property documentation.
	Regarding the combination of Vandervort-Kurian and John, the rationale to combine is the same as provided for claim 7 due to the overlapping subject matter between claims 7 and 12.
Regarding Claim 13
Vandervort-Kurian-John discloses the computer-implemented method of claim 7, and Vandervort further discloses 
wherein selecting the portion of the …1 communication (of Kurian) corresponding to the at least one identified classified token for redaction (¶¶ [0020]-[0240]) includes selecting a portion from the group consisting of: 
a full sentence containing the at least one identified classified token (¶ [0022], “The detection and protection operations are also carried out in a differential fashion, in that only newly entered data is processed, and words, phrases, and sentences [, any of which can act as a portion,] which have already been processed are not analyzed again. Once marked as sensitive or requiring protection, a word, phrase, or sentence can automatically be processed the same way throughout the document.”), 
a full paragraph containing the at least one identified classified token, 
an entire attachment containing the at least one identified classified token, and 
the entire audio communication containing the at least one identified classified token.
John further discloses
	1 …audio… (Fig. 2, ¶ [0046], “Media streams 206B, 206C, and 206D each have redactions for certain conference portions for which they are not authorized. The redactions may be silence, music, or other placeholder for audio content.”)
Regarding the combination of Vandervort and Kurian, the rationale to combine is the same as provided for claim 7 due to the overlapping subject matter between claims 7 and 13.
Regarding the combination of Vandervort-Kurian and John, the rationale to combine is the same as provided for claim 7 due to the overlapping subject matter between claims 7 and 13.
Regarding Claim 21
Vandervort-Kurian-John discloses the computer-implemented method of claim 7, and Vandervort further discloses 
wherein at least some of the classified tokens are…1 (Fig. 3, ¶¶ [0027]-[0028])
John further discloses
1 …associated with a subject selected from the group consisting of (noting only one limitation need be met): a project, a business unit, and a team (Fig. 2, ¶¶ [0044]-[0046], i.e., the “token” associated with “Developer” team prevents individual “204C” leads to the redact[ion] of “Product Beta”).
Regarding the combination of Vandervort-Kurian and John, the rationale to combine is the same as provided for claim 7 due to the overlapping subject matter between claims 7 and 21.

Regarding Claim 22
Vandervort-Kurian-John discloses the computer-implemented method of claim 7, and Vandervort further discloses
wherein the determination of whether to perform the redaction (¶¶ [0019], [0022]) on the …1 communication (Kurian ¶ [0029]) is based…2 
John further discloses
1 …audio… (Fig. 2, ¶ [0046])
2 …at least in part on a factor selected from the group consisting of (noting only one limitation need be met): whether a communication medium by which the audio communication is to be sent is not secure, and whether a recipient is not a privileged recipient (Fig. 2, ¶¶ [0044]-[0046], i.e., the “General/Public/Unknown” is not a privileged recipient, and thus it is a factor upon which the determination of whether to perform the redaction on the communication is based).
Regarding the combination of Vandervort and Kurian, the rationale to combine is the same as provided for claim 7 due to the overlapping subject matter between claims 7 and 22.
Regarding the combination of Vandervort-Kurian and John, the rationale to combine is the same as provided for claim 7 due to the overlapping subject matter between claims 7 and 22.
Regarding Claim 23
Vandervort-Kurian-John discloses the computer-implemented method of claim 7, and Vandervort further discloses
in response to determining that the redaction (¶¶ [0019], [0022]) on the audio (John Fig. 2, ¶ [0046]) communication (Kurian ¶ [0029]) is to be performed,…1
John further discloses 
1 …, send an alert to a user (¶ [0008], “Security tags applied during the course of the audio/video conference may trigger real-time alerts to the audio/video conference moderator and/or specific other parties on the audio/video conference”) and/or at least one recipient of the audio communication.
Regarding the combination of Vandervort and Kurian, the rationale to combine is the same as provided for claim 7 due to the overlapping subject matter between claims 7 and 23.
Regarding the combination of Vandervort-Kurian and John, the rationale to combine is the same as provided for claim 7 due to the overlapping subject matter between claims 7 and 23.
Regarding Claim 24
Vandervort-Kurian-John discloses the computer-implemented method of claim 7, and John further discloses
wherein the audio (Fig. 2, ¶ [0046]) communication (Kurian ¶ [0029]) is sent to more than one recipient (Fig. ¶¶ [0044]-[0046], i.e., three individuals 204A-C act as recipient[s] for the audio communication) and the redaction is applied to at least a portion of the audio communication to at least one recipient (Fig. 2, ¶¶ [0044]-[0046], i.e., the redaction is applied to at least a portion of the audio communication fro the “Developer 204C”).

Regarding the combination of Vandervort-Kurian and John, the rationale to combine is the same as provided for claim 7 due to the overlapping subject matter between claims 7 and 24.
B.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vandervort in view of Kurian and John, and further in view of Agrawal et al. (US 8,561,127, “Agrawal”).
Regarding Claim 9
Vandervort-Kurian-John discloses the computer-implemented method of claim 7, and Vandervort further discloses 
1… 
a …sending…
b …of the selected portion (¶¶ [0020]-[0024]).  
Vandervort-Kurian-John doesn’t disclose
	1 comprising …a a recommendation to send the audio communication using a particular communication medium which is relatively more secure than the communication medium with which the audio communication is to be sent with the indication…b.
Agrawal, however, discloses
	1 comprising …a a recommendation to send the …c communication (of Kurian) using a particular communication medium …d with the indication…b (Col. 10:11-46, recommend[ed]] to secure, protect, or handle the information so as to ensure the information is not sent in an unsecure manner to its intended recipient (506). Policies may include sending the information over a secure transport layer (e.g., SSL, and others), encrypting the information at a data (i.e., message) level (e.g., encrypted FDF, XML, and others), or warning the user and offering an option to abort the data operation (e.g., sending the message or information),” i.e., the communication medium of Agrawal comprises the application that includes a means for “encrypting the information,” thus making the application a secure communication medium)
John, however, discloses
c …audio… (Fig. 2, ¶ [0046], “Media streams 206B, 206C, and 206D each have redactions for certain conference portions for which they are not authorized. The redactions may be silence, music, or other placeholder for audio content.”)
Boysen, however, discloses
d … which is relatively more secure than the communication medium with which the audio communication is to be sent… (¶ [0077], “For example, a direct wired connection to the primary logical communications device 204 would be [relatively] more secure than a direct wireless connection. An encrypted communications channel to the primary logical communications device 204 would be more secure than an unencrypted communications channel. Therefore, the primary logical communications device 204 also assigns a respective security assurance level to each preferred communications method/pathway,” i.e., the “policies … for sending information” of relatively more secure … communication medium)
	Regarding the combination of Vandervort and Kurian, the rationale to combine is the same as provided for claim 7 due to the overlapping subject matter between claims 7 and 9.
	Regarding the combination of Vandervort-Kurian and John, the rationale to combine is the same as provided for claim 7 due to the overlapping subject matter between claims 7 and 9.
	Regarding the combination of Vandervort-Kurian-John and Agrawal, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the redaction system of Vandervort-Kurian-John to have included the communication-medium option of Agrawal. One of ordinary skill in the art would have been motivated to incorporate the communication-medium option of Agrawal because Agrawal discusses the problem of “[w]eb browsers and other applications provide warnings of sending any information over an unsecure channel, layer, or to an untrusted domain, but do not provide the user with options beyond either sending or aborting the message or transaction,” see Agrawal Col. 1:40-44, and Agrawal teaches a method and system having policies that allows a user to select a communication medium that beneficially allows an intended communication to be sent, including with respect to trusted domains, instead of aborted.  See Agrawal Col. 10:11-64.
Regarding the combination of Vandervort-Kurian-John-Agrawal and Boysen, it would have been obvious for one of ordinary skill in the art before the effective filing 
C.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vandervort in view of Kurian and John, and further in view of Agrawal and Barday et al. (US 2018/0341785, “Barday”).
Regarding Claim 11
Vandervort-Kurian-John discloses the computer-implemented method of claim 7, and Vandervort further discloses 
wherein at least some information in the classified token database is…1 (Fig. 3, ¶¶ [0027]-[0028]).
Vandervort-Kurian-John doesn’t disclose
1 …indicative of a communication medium which is not secure, wherein the at least some information is selected from the group consisting of: a name of a communication medium and a server which hosts a communication medium which is not secure.
Agrawal, however, discloses
1 …indicative of a communication medium which is not secure, …a (Col. 5:48-6:13, “Techniques such as DomainKeys … may be used to verify the domain [that implements a communication medium] of an e-mail sender and the integrity of the message being sent. If a fraudulent domain [that is not secure] is found, the e-mail may be dropped, deleted, or otherwise prevented from transmission, ”)
Barday, however, discloses
a …, wherein the at least some information is selected from the group consisting of (noting only one limitation need be met): a name of a communication medium (¶ [0112], “In particular embodiments, the system is configured to, in response to receiving a new data subject access request, cross reference the request with the blacklist [that possesses the name of a communication medium as disclosed by Agrawal] to determine if the requestor is on the blacklist or is making the request from a blacklisted source.”) and a server which hosts a communication medium which is not secure.
Regarding the combination of Vandervort-Kurian-John and Agrawal, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the redaction system of Vandervort-Kurian-John to have included the medium-communication feature of Agrawal. One of ordinary skill in the art would have been motivated to incorporate the medium-communication feature of Agrawal because Agrawal teaches that “verify[ing] the domain of an e-mail sender” can “defeat[] spoofing or other domain forging techniques.”  See Agrawal Col. 6:8-10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                    


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491